DETAILED ACTION
The response filed 3/7/22 is entered. Claims 1 and 11 are amended. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.
Response to Arguments
Applicant’s arguments filed on 3/7/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa, US-20070188862, in view of Song, US-20130050184.
In regards to claim 1 and the associated method claim 11, Yokosawa discloses a space three-dimensional imaging apparatus (Par. 0002 “a three-dimensional stereoscopic image display apparatus that displays a three-dimensional stereoscopic image in three-dimensional space”), comprising: a transparent display device (Fig. 14, 1 diffusing panel; Par. 0055 transparent plastic plate), having at least one display plane (Fig. 14, 1a, 1b, 1c, 1d four panels of the diffusing panel); a rotation motor (Fig. 14, 9 rotating shaft with associated motor), driving the transparent display device to rotate along an axis (Par. 0055 rotating the four panels); a processor, coupled to the transparent display device and the rotation motor (Fig. 14, 5 computer system), and configured to: retrieve a three-dimensional virtual image (Par. 0046 creating a 3d image); cut a plurality of cutting images adapted to be displayed at a plurality of locations of each of the at least one display plane after a rotation from the three-dimensional virtual image according to a configuration of the at least one display plane and a driving of the rotation motor (Par. 0061-0062 the image is decomposed into sections, i.e. cutting images, which are presented based on a rotation angle using a rotation encoder to determine a current position); and calculate a current location of each of the at least one display plane during the rotation according to the driving of the rotation motor to control the transparent display device to display the cutting image corresponding to the current location on each of the at least one display plane (Par. 0061-0062 the image is decomposed into sections, i.e. cutting images, which are presented based on a rotation angle using a rotation encoder to determine a current position), wherein the transparent display device comprises: at least one transparent projection screen respectively configured on the at least one display plane (Fig. 14, 1a, 1b, 1c, 1d four panels of the diffusing panel); and at least one projection device (Fig. 14, 10 projector) projecting the cutting images onto the at least one transparent projection screen on each of the at least one display plane to display the cutting images (Fig. 14, 10 projector; Par. 0064 projector; Par. 0061-0062 the image is decomposed into sections, i.e. cutting images, which are presented based on a rotation angle using a rotation encoder to determine a current position).
Yokosawa does not disclose expressly the cutting images comprising images that build up the three-dimensional virtual image at different angles according to a rotation position of the rotation motor.
Song discloses a holographic display (Par. 0003 holographic display) comprising cutting images comprising images that build up the three-dimensional virtual image at different angles according to a rotation position of the rotation motor (Par. 0005-0006 generating a plurality of images, i.e. cutting images, of a 3d object at different angles which are synchronized to a rotating display position).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the sectional images can be the plurality of images of a 3d object at different angles which are synchronized to a rotating display position as Song discloses. The motivation for doing so would have been to produce rotationally dependent images to produce a 3d hologram (Song Par. 0005, 0006, 0015).
Therefore, it would have been obvious to combine Song with Yokosawa to obtain the inventions of claims 1 and 11.
In regards to claim 2 and the associated method claim 12, Yokosawa and Song, as combined above, disclose the transparent display device is a transparent display having two display planes facing away from each other (Yokosawa Fig. 14, 1a, 1b, 1c, 1d four panels of the diffusing panel, which face away from each other; Yokosawa Par. 0055 transparent plastic plate).
In regards to claim 3 and the associated method claim 13, Yokosawa and Song, as combined above, disclose the transparent display device comprises: a plurality of transparent displays, respectively configured in a plurality of display regions of the same display plane, and configured to display the cutting images of the plurality of display regions (Yokosawa Fig. 14, 1a, 1b, 1c, 1d four panels of the diffusing panel, which face away from each other; Yokosawa Par. 0055 transparent plastic plate; Yokosawa Par. 0061-0062 the image is decomposed into sections, i.e. cutting images, which are presented based on a rotation angle using a rotation encoder to determine a current position).
In regards to claim 4 and the associated method claim 14, Yokosawa and Song, as combined above, disclose the at least one transparent projection screen is made of a luminous body or a scattering body (Yokosawa Fig. 14, 1a, 1b, 1c, 1d four panels of the diffusing panel); the at least one projection device projects the cutting images onto the at least one transparent projection screen on each of the at least one display plane to display the cutting images on the at least on transparent projection screen with light of a specific wavelength to excite the luminous body or through a scattering of the scattering body (Yokosawa Par. 0061-0062 the image is decomposed into sections, i.e. cutting images, which are presented based on a rotation angle using a rotation encoder to determine a current position).
In regards to claim 6 and the associated method claim 16, Yokosawa and Song do not disclose expressly the transparent display device comprises: a plurality of transparent displays, respectively configured in a plurality of display planes that rotate together along the axis (Yokosawa Fig. 14, 1a, 1b, 1c, 1d four panels of the diffusing panel), and configured to display the cutting images of the plurality of display planes (Yokosawa Par. 0061-0062 the image is decomposed into sections, i.e. cutting images, which are presented based on a rotation angle using a rotation encoder to determine a current position).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa, US-20070188862, and Song, US-20130050184, as combined above in regards to claims 1 and 11, in further view of Haseltine, US-10969666.
In regards to claim 5 and the associated method claim 15, Yokosawa and Song do not disclose expressly a transparent display that displays the cutting images on a first display region and a second display region in a double-sided simultaneous multiplexing manner, wherein a front image is displayed on the first display region and a back image is displayed on the second display region.
Haseltine discloses a projection surface (Fig. 1A, 162a and 162b projection surface) for a floating image (Fig. 1A, 116 floating image) using two projectors (Fig. 1A, 170a and 170b projection unit) that displays the cutting images on a first display region and a second display region in a double-sided simultaneous multiplexing manner, wherein a front image is displayed on the first display region and a back image is displayed on the second display region (Col. 3, 60 – Col. 4, 9 displaying an image using two projectors, which would be multiplexed). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the transparent display of Yokosawa can use multiple projectors as Haseltine discloses. The motivation for doing so would have been to provide a faster display interval (Haseltine Col. 3, 60 – Col. 4, 9) and minimize blur (Haseltine Col. 1, 33-36).
Therefore, it would have been obvious to combine Haseltine with Yokosawa and Song to obtain the invention of claims 5 and 15.
Claims 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokosawa, US-20070188862, and Song, US-20130050184, as combined above in regards to claims 1 and 11, in further view of Fisher, US-20130321394.
In regards to claim 7 and the associated method claim 17, Yokosawa and Song do not disclose expressly the transparent display device comprises: a transparent display having a plurality of display regions, wherein a pixel density of the display region farther from the axis is higher than a pixel density of the display region closer to the axis.
Fisher discloses a rotating three dimensional display (Par. 0007) comprising the transparent display device comprises: a transparent display having a plurality of display regions, wherein a pixel density of the display region farther from the axis is higher than a pixel density of the display region closer to the axis (Par. 0026 density of pixels further from the axis of rotation is greater than the density of pixels closer to the axis of rotation).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the transparent display of Yokosawa can have pixel densities in the manner of Fisher. The motivation for doing so would have been to provide greater pixel density at higher rotational speeds for better image quality (Fisher Par. 0265).
Therefore, it would have been obvious to combine Fisher with Yokosawa and Song to obtain the invention of claims 7 and 17.
In regards to claim 8 and the associated method claim 18, Yokosawa, Song, and Fisher, as combined above, disclose the processor samples the three-dimensional virtual image according to the pixel density of each of the display regions to capture the cutting image adapted to be displayed on each of the display regions, and drives the transparent display to display the captured cutting images (Fisher Par. 0026 density of pixels further from the axis of rotation is greater than the density of pixels closer to the axis of rotation; Yokosawa Par. 0061-0062 the image is decomposed into sections, i.e. cutting images, which are presented based on a rotation angle using a rotation encoder to determine a current position).
In regards to claim 9 and the associated method claim 19, Yokosawa and Song do not disclose expressly according to a distance between each pixel in a plurality of pixels of the transparent display device and the axis, the processor adjusts a driving voltage of the pixels, and drives the transparent display device to display the cutting images.
Fisher discloses a rotating three dimensional display (Par. 0007) comprising the transparent display device comprises: a transparent display having a plurality of display regions, wherein a pixel density of the display region farther from the axis is higher than a pixel density of the display region closer to the axis (Par. 0026 density of pixels further from the axis of rotation is greater than the density of pixels closer to the axis of rotation, wherein the displaying of the images changes the driving voltages of the pixels).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the transparent display of Yokosawa can have pixel densities in the manner of Fisher. The motivation for doing so would have been to provide greater pixel density at higher rotational speeds for better image quality (Fisher Par. 0265).
Therefore, it would have been obvious to combine Fisher with Yokosawa and Song to obtain the invention of claims 9 and 19.
In regards to claim 10 and the associated method claim 20, Yokosawa and Song do not disclose expressly according to a distance between each pixel in a plurality of pixels of the cutting images and the axis, the processor adjusts a light intensity of each of the pixels of the cutting images, and drives the transparent display device to display the adjusted cutting images.
Fisher discloses a rotating three dimensional display (Par. 0007) comprising the transparent display device comprises: a transparent display having a plurality of display regions, wherein a pixel density of the display region farther from the axis is higher than a pixel density of the display region closer to the axis (Par. 0026 density of pixels further from the axis of rotation is greater than the density of pixels closer to the axis of rotation, wherein the displaying of the images changes the light intensities of the pixels).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the transparent display of Yokosawa can have pixel densities in the manner of Fisher. The motivation for doing so would have been to provide greater pixel density at higher rotational speeds for better image quality (Fisher Par. 0265).
Therefore, it would have been obvious to combine Fisher with Yokosawa and Song to obtain the invention of claims 10 and 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	7/19/22





/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622